J-A17014-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

FEDERAL NATIONAL MORTGAGE               :    IN THE SUPERIOR COURT OF
ASSOCIATION                             :          PENNSYLVANIA
                                        :
                    Appellee            :
                                        :
            v.                          :
                                        :
LINDA BONNIE SCRIPNICENCU               :
                                        :
                    Appellant           :        No. 3039 EDA 2016

                   Appeal from the Judgment August 18, 2016
                 In the Court of Common Pleas of Bucks County
                     Civil Division at No(s): No. 2014-04415


BEFORE:    GANTMAN, P.J., RANSOM, J., and PLATT, J.*

JUDGMENT ORDER BY GANTMAN, P.J.:                     FILED JUNE 06, 2017

     Appellant, Linda Bonnie Scripnicencu, appeals from the summary

judgment entered in the Bucks County Court of Common Pleas, in favor of

Appellee, Federal National Mortgage Association (“FNMA”), in this mortgage

foreclosure action.   On March 10, 2005, George Scripnicencu (Appellant’s

husband) executed and delivered a promissory note to Buyers Home

Mortgage, Inc., in consideration for a loan in the amount of $228,000.00,

plus interest. That day, Appellant and her husband executed and delivered a

mortgage to Mortgage Electronic Registration System, Inc. (“MERS”), as

nominee for Buyers Homes Mortgage, for residential property located in

Huntingdon Valley, Pennsylvania. MERS assigned the mortgage to Suntrust

Mortgage, Inc., who later assigned the mortgage to FNMA.        Appellant’s

_________________________

*Retired Senior Judge assigned to the Superior Court.
J-A17014-17


husband died on April 15, 2014.

      On June 25, 2014, FNMA filed a mortgage foreclosure complaint

against Appellant.   Appellant filed preliminary objections on September 8,

2014; FNMA responded on December 4, 2014. On April 10, 2015, the court

overruled Appellant’s preliminary objections. Appellant filed an answer and

new matter on May 4, 2015. FNMA replied on May 15, 2015. On April 5,

2016, FNMA filed a motion for summary judgment.             Appellant filed a

response on May 8, 2016. On August 18, 2016, the court granted summary

judgment in favor of FNMA, in the amount of $244,522.38, plus interest, and

for foreclosure of the mortgaged premises. Appellant timely filed a notice of

appeal on September 16, 2016.       On October 7, 2016, the court ordered

Appellant to file a concise statement of errors complained of on appeal

within twenty-one days, per Pa.R.A.P. 1925(b). Although the court’s order

was docketed as entered on October 7, 2016, the same docket makes clear

that notice of the court’s order, pursuant to Pa.R.C.P. 236, was not sent to

Appellant until October 12, 2016. On November 2, 2016, Appellant timely

filed her concise statement.

      Preliminarily, we observe appellants must timely comply whenever the

trial court orders them to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).     Commonwealth v. Lord, 553 Pa.

415, 719 A.2d 306 (1998). Regarding civil cases:

         Our Supreme Court intended the holding in Lord to
         operate as a bright-line rule, such that failure to comply

                                    -2-
J-A17014-17


          with the minimal requirement of Pa.R.A.P. 1925(b) will
          result in automatic waiver of the issues raised. Given
          the automatic nature of this type of waiver, we are
          required to address the issue once it comes to our
          attention. …

Greater Erie Indus. Development Corp. v. Presque Isle Downs, Inc.,

88 A.3d 222, 224 (Pa.Super. 2014) (en banc) (internal citations and

quotation marks omitted) (emphasis in original). In civil cases, under Rule

1925(b): (1) the trial court must issue an order directing an appellant to file

a concise statement of errors within twenty-one days of that order; (2) the

trial court must file the order with the prothonotary; (3) the prothonotary

must enter the order on the docket; (4) the prothonotary must give written

notice of the entry of the order to each party, pursuant to Pa.R.C.P. 236;

and (5) the prothonotary must record Rule 236 notice on the docket. See

Pa.R.A.P. 1925(b); Forest Highlands Community Ass’n v. Hammer, 879

A.2d 223 (Pa.Super. 2005). See also Pa.R.A.P. 108(a), (b) (explaining date

of entry of order shall be date on which clerk mails or delivers copies of

order to parties, consistent with Rule 236).

        Instantly, Appellant timely filed a notice of appeal on September 16,

2016.     On October 7, 2016, the court ordered Appellant to file a Rule

1925(b) concise statement of errors, within twenty-one days. Appellant filed

her concise statement on November 2, 2016, raising four issues. In its Rule

1925(a) opinion, the trial court declined to reach Appellant’s issues, deciding

they were waived for failure to file her concise statement by October 28,


                                     -3-
J-A17014-17


2016.    Although the court’s order was docketed as entered on October 7,

2016, the same docket makes clear Rule 236 notice of the court’s order was

not sent to Appellant until October 12, 2016. Thus, Appellant’s Rule 1925(b)

statement was due by November 2, 2016, the date she timely filed her

statement.      See Pa.R.A.P. 108; Pa.R.A.P. 1925(b); Forest Highlands,

supra.     Accordingly, we remand the case for the trial court to issue a

supplemental opinion addressing all properly preserved issues raised in

Appellant’s Rule 1925(b) statement.1 The court shall have thirty (30) days

from the date of remand to file its supplemental opinion.        Oral argument

shall proceed as scheduled on June 27, 2017, unless this Court is notified

otherwise.

        Case remanded with instructions. Panel jurisdiction is retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/6/2017



____________________________________________


1
  In its recitation of the facts, the trial court gave a brief explanation of why
it granted summary judgment in favor of FNMA. Nevertheless, the court did
not address Appellant’s precise issues presented in her concise statement or
provide any citations to relevant law or to the certified record.



                                           -4-